441 F.2d 1168
71-1 USTC  P 9414
David B. WILLIAMS, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Defendant-Appellee.
No. 25318.
United States Court of Appeals, Ninth Circuit.
May 11, 1971.

Truman Clare (argued), of Marks, Clare, Hopkins & Rauth, Omaha, Neb., for appellant.
Bennet Hollander (argued), of Dept. of Justice, Johnnie M. Walters, Asst. Atty. Gen., K. Martin Worthy, Chief Counsel, Washington, D.C., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and FERGUSON, District Judge.1
PER CURIAM:


1
The decision of the Tax Court is affirmed upon the basis of the Tax Court opinion: Williams v. Commissioner, 53 T.C. 58.



1
 The Honorable Warren J. Ferguson, United States District Judge for the Central District of California, sitting by designation